UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4485



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BILLY RAY LOVE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00024-1)


Submitted:   January 17, 2007          Decided:     February 14, 2007


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


M. Victoria Jayne, Hickory, North Carolina, for Appellant. Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Billy Ray Love appeals his conviction for manufacturing

and possessing with intent to distribute more than 500 grams of

methamphetamine, 21 U.S.C.A. § 841 (West 1999 & Supp. 2006), and

his sentence of ninety-seven months imprisonment.         Love’s attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), raising one issue but stating that, in her view, there are

no meritorious issues for appeal.          Love has been informed of his

right to file a pro se supplemental brief, but has not filed a

brief.    We affirm.*

            After his arrest, Love admitted that he had been making

methamphetamine for several months, pled guilty to the above

offense, and stipulated that fifty to 150 grams of methamphetamine

(actual)    was   reasonably    foreseeable   to   him.    Love    made   no

objections to the guideline range calculated in the presentence

report,    although   he   disagreed   with   certain   other   information

contained in the report.       After considering Love’s clarifications,

the advisory guideline range, and the factors set out in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), the court imposed the

minimum guideline sentence of ninety-seven months, and ordered Love




     *
      Although in his plea agreement Love waived his appeal rights,
we have declined to consider a defendant’s appeal waiver where the
government fails to assert the waiver. See United States v. Blick,
408 F.3d 162, 168 (4th Cir. 2005). In this case, the government
has not moved to dismiss Love’s appeal.

                                   - 2 -
to pay $1,549.41 in restitution to reimburse the Drug Enforcement

Administration for clean-up costs at Love’s residence.

             On appeal, counsel suggests that the district court erred

in failing to depart for substantial assistance.                  Love allegedly

cooperated with the government while he was on pretrial release,

but the government did not request a departure pursuant to U.S.

Sentencing Guidelines Manual § 5K1.1, p.s. (2005), and the plea

agreement provided that the government had sole discretion to

determine     whether     any    assistance      Love     might     provide    was

substantial.       A    government     motion     is    necessary    before     the

sentencing    court     may   depart   for     substantial    assistance.        18

U.S.C.A. § 3553(e) (West 2000 & Supp. 2006); USSG § 5K1.1.                    Thus,

the court did not err in failing to depart sua sponte on this

ground.     Moreover, Love does not allege that the government’s

motive for withholding a § 5K1.1 motion was unconstitutional.                   See

Wade v. United States, 504 U.S. 181, 186 (1992) (holding that

defendant must make substantial threshold showing of improper

motive to obtain review of government’s decision not to move for

substantial    assistance       departure).       Love’s     ninety-seven-month

sentence was within the correctly calculated guideline range of

97-121 months, and was thus reasonable.                United States v. Green,

436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).

             Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.              Accordingly, we affirm


                                       - 3 -
the district court’s judgment.   This court requires that counsel

inform her client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -